     Case 5:19-mj-00416-DUTY Document 3 Filed 08/07/19 Page 1 of 6 Page ID #:56




 1     NICOLA T. HANNA
       United States Attorney
 2     BRANDON D. FOX                                              :~       ~
                                                                   <     Cyr_      na
       Assistant United States Attorney                                  rrt r-;   cm
       Chief, Criminal Division                                          Z~;       cas
 3                                                                        :•~
       BILLY JOE MCLAIN (Cal. Bar No. 290682)                             .~. ten•
 4     Assistant United States Attorney                                  r~e ~
       General Crimes Section                                           ~oc^~      t
                                                                                             x~
 5          1200 United States Courthouse                               N-
                                                                         . ~~
                                                                            ~
            312 North Spring Street                                     ~~c';      Z
 6          Los Angeles, California 90012                                cs"`
                                                                         ~ ~       t~
            Telephone: (213) 894-6702
                                                                         r~        w
 7          Facsimile: (213) 894-0141                                    -~
                                                                          '~ o
            E-mail:    billy.mclain@usdoj.gov                               -{           ~
                                                                                         ~
 8'
       Attorneys for Applicant
 9     UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12    IN RE: SEARCH WARRANT, ARREST       Nos. CR   ED-19-0415-M
      WARRANT, AND COMPLAINT                   CR   ED-19-0416-M
13                                             CR   ED-19-0417-M
                                               CR   ED-19-0418-M
14
                                         GOVERNMENT'S EX PARTE
15                                       APPLICATION FOR ORDER SEALING
                                         DOCUMENTS; MEMORANDUM OF POINTS
16                                       AND AUTHORITIES; DECLARATION OF
                                         BILLY JOE MCLAIN
17
                                         (UNDER SEAL)
18
            The government applies ex parte for an order directing that the
19
      complaint, arrest warrant, search warrants, and all attachments
20
      thereto, the application for the search warrant and all attachments
21
      thereto, as well as this ex parte application, the memorandum of
22
      points and authorities, the declaration of BILLY JOE MCLAIN, and
23
      this Court's sealing order, and all documents subsequently filed
24
      under this same case number until such time as an unsealing order is
25
      issued, be kept under seal until further order of the Court, or
26
      until the government determines that these materials are subject to
27

28
 Case 5:19-mj-00416-DUTY Document 3 Filed 08/07/19 Page 2 of 6 Page ID #:57




 1   its discovery obligations in connection with criminal proceedings,

 2   at which time they may be produced to defense counsel.

 3        This ex parte application is based on the attached memorandum

 4   of points and authorities, the declaration of BILLY JOE MCLAIN, and

 5   the records and files in this case, including the application for

 6   search warrant and attachments thereto.

 7

 8   Dated: August 7, 2019           Respectfully submitted,

 9                                   NICOLA T. HANNA
                                     United States Attorney
10
                                     BRANDON D. FOX
11                                   Assistant United States Attorney
                                     Chief, Criminal Division
12

13
                                    BILLY JOE MCLAIN
14                                  Assistant Unit   S tes Attorney
                                    General Crim     ction
15
                                    Attorneys for Applicant
16                                  UNITED STATES OF AMERICA

17

18

19

20

21

22

23

24

25

26

27

28

                                       2
     Case 5:19-mj-00416-DUTY Document 3 Filed 08/07/19 Page 3 of 6 Page ID #:58




 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2           The government requests that phis Court seal the search warrant

 3     and application for search warrant, and all attachments thereto, as

 4 ' well as this ex parte application and all supporting documents, to

 5     maintain the integrity of its investigation.     Approval from this

 6     Court to seal these documents is required under Local Rule 79-5.1.

 7     The Court of Appeals for the Ninth Circuit has held that district

 8     courts have the inherent power to seal affidavits in support of

 9     warrants.    In re Sealed Affidavit (Agosto), 600 F.2d 1256 (9th Cir.

10     1979) (per curiam) (holding that even aside from Federal Rule of

11 i Criminal Procedure 41 "courts have inherent power, as an incident of

12     their constitutional function, to control papers filed with the

13     courts within certain constitutional and other limitations"); see

14     also Offices of Lakeside Non-Ferrous Metals, Inc., 679 F.2d 778,

15     779-80 (9th Cir. 1982) (citing Agosto).

16          The Court of Appeals for the Seventh Circuit has rejected the

17     proposition that pre-indictment disclosure of a search warrant

18     affidavit is required under either constitutional principles or

19     Federal Rule of Criminal Procedure 41.    In re EyeCare Physicians of

20     America, 100 F.3d 514 (7th Cir. 1996).    In doing so, the Seventh

21     Circuit held:

22          By the very nature of a secret criminal investigation of
            this type, the target of an investigation more often than
23          not remains unaware of the specific grounds upon which a
            warrant was issued. If preindictment disclosure of sealed
24          warrant affidavits was required to satisfy due process
            (assuming there had been a predicate deprivation of life,
25          liberty or property), the hands of law enforcement would
            be needlessly tied and investigations of criminal activity
26          would be made unduly difficult if not impossible.

27    Id. at 517.    Accord In re Grand Jury Proceedings, 115 F.3d 1240,

28    1247 (5th Cir. 1997).

                                          1
     Case 5:19-mj-00416-DUTY Document 3 Filed 08/07/19 Page 4 of 6 Page ID #:59




 1           Here, for the reasons described in the attached declaration,

 2     sealing is necessary to maintain the integrity of the government's

 3     investigation.   Accordingly, the government requests that the

 4     documents described in the attached declaration be kept under seal

 5     until further order of the Court, or until the government determines

 6     that these materials are subject to its discovery obligations in

 7     connection with criminal proceedings, at which time they may be

 8     produced to defense counsel.    The government also requests that the

 9 , Court's order not limit its ability to provide copies of the search

10     warrant at the time the warrant is executed, as required by Federal

11     Rule of Criminal Procedure 41(f).

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           E
  Case 5:19-mj-00416-DUTY Document 3 Filed 08/07/19 Page 5 of 6 Page ID #:60




 1                          DECLARATION OF BILLY JOE MCLAIN

 2        I, Billy Joe McLain, declare as follows:

 3        1.       I am an Assistant United States Attorney in the United

 4   States Attorney's Office for the Central District of California.         I

 5   represent the government in the investigation of this matter, in

 6   which the government has submitted an affidavit in support of a

 7 I search warrant.

 8        2.       The search warrant in this case has not yet been executed.

 9 ' The likelihood of discovering the items sought in the search warrant

10   would be diminished if the affidavit in support of the search

11   warrant in this case were made publicly available before the warrant

12 I was executed.

13        3.       Further, public disclosure of the warrant or the

14   information in the warrant application could seriously jeopardize

15   other aspects of the investigation, which is ongoing, and may cause

16   co-conspirators to flee, result in the destruction of or tampering

17   with evidence beyond the scope of the warrant, endanger the life or

18   physical safety of an individual, or cause intimidation of potential

19 I~ witnesses.

20        4.       Accordingly, the government requests that the complaint,

21   arrest warrant, search warrants and all attachments thereto, the

22   application for the search warrants and all attachments thereto, as

23   well as this ex parte application, the memorandum of points and

24   authorities, this declaration, and this Court's sealing order, and

25   all documents subsequently filed under this same case number until

26   such time as a unsealing order is issued, be kept under seal until

27   further order of the Court, or until the government determines that

28   these materials are subject to its discovery obligations in

                                          1
     Case 5:19-mj-00416-DUTY Document 3 Filed 08/07/19 Page 6 of 6 Page ID #:61




  1    connection with criminal proceedings, at which time they may be

  2    produced to defense counsel.    The government also requests that the

  3    Court's order not limit its ability to provide copies of the search

  4    warrant at the time the warrant is executed, as required by Federal

  5    Rule of Criminal Procedure 41(f).

  6         Z declare under penalty of perjury under the laws of the United

 7     States of America that the foregoing is true and correct and that

 8     this declaration is executed at Los Angeles, California, on August

 9     7, 2019.                                      r~

10
                                               BILLY JOE MCLA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25 ~

26

27

28

                                           2
